Citation Nr: 1220837	
Decision Date: 06/14/12    Archive Date: 06/22/12	

DOCKET NO.  10-25 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to VA compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from January 1953 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Cleveland, Ohio, that denied entitlement to the benefit sought.  

For reasons which will be set forth below, the issue is REMANDED to the Appeals Management Center (AMC) in Washington, D.C., for further development.  The Veteran will be informed should further action be required.  

Please note this appeal has been Advanced on the Board's Docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist a Veteran in developing facts pertinent to a claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the record reveals the Veteran underwent left shoulder arthroscopy, subacromial decompression and a distal clavicle incision by VA in April 2007.  Thereafter he had ongoing issues with pain and motion restriction.  He then underwent rotator cuff surgery at the Johns Hopkins Hospital in Baltimore, Maryland 21224 in March 2008.  Not all the records associated with the Veteran's hospitalization there are in the claims folder.  

A VA registered nurse reviewed the claims file in October 2009 and opined that the current status of the Veteran's left shoulder "was not as likely as not due to carelessness, negligence, or lack of proper skill."  She noted that during the surgery a decision was made not to repair the partial tear of the rotator cuff.  She opined it was an unfortunate decision not to repair the rotator cuff at the time of the first arthroplasty.  However, she indicated that literature supported waiting and trying conservative treatment for partial tears of the rotator cuff.  She believed that the need for the second surgical procedure at the Johns Hopkins Hospital would have not been likely had repair been done when the VA physicians were already working the joint and when the Veteran had already given permission and instruction to repair the tear.  

The Veteran's accredited representative asks that the case be remanded for another examination.  The representative asserts that the trained professional in 2009 did not discuss the complaints of the Veteran with regard to the bone structure of the shoulder having been injured by the initial procedure in April 2007.

In that regard, pre-operative discussions do not seem to reference any involvement of the clavicle.  There was a partial distal clavicle excision conducted.  Appellant has suggested that this bone was fractured in the original surgery, and for this reason the rotator cuff was not shown.  It is also noted that there was some indication of a frozen shoulder after the surgery.  It is not clear whether this has been resolved.  An opinion addressing these matters is indicated.

The Board believes that further development is in order and the case is therefore REMANDED for the following actions:  

1.  The Johns Hopkins Hospital, should be contacted and asked to provide any records with regard to treatment and evaluation of the Veteran at that facility in late 2007 and early 2008.  VA should also obtain the reports of any visits with Dr. Edward G. McFarland, who apparently performed the rotator cuff repair in March 2008.  After obtaining any necessary authorization for release of information forms from the Veteran, the Johns Hopkins Hospital, particular Dr. McFarland, should be contacted and asked to provide any records with regard to their treatment and evaluation of the Veteran for left shoulder disability.  Any records obtained should be associated with the claims folder.  If any records are not available, this should be so documented.  

2.  Thereafter, a trained professional with knowledge in orthopedics should review the entire claims file and provide an opinion as to whether the treatment the Veteran received from VA in 2007 for his left shoulder disability resulted in additional disability and was negligent, careless, involved lack of proper skill, stemmed from an error in judgment, or other instance of fault on the part of VA, or was not reasonably foreseeable.  Specifically, the reviewer should indicate (a) whether the excision of the distal clavicle was anticipated prior to the surgery; (b) whether there is indication of a clavicle fracture; (c) whether the frozen shoulder was a foreseeable consequence, and whether it has resolved; and, (d) is there additional disability because the rotator cuff was not repaired in the initial surgery.

If the healthcare professional believes that an examination of the Veteran would be helpful, such an examination is authorized.  Once again, he or she should then provide an opinion with detailed rationale as to whether the treatment the Veteran received from VA was resulted in additional disability due to care that was negligent, careless, involved lack of skill, stemmed from an error in judgment, or other instance of fault on the part of VA, or was not reasonably foreseeable.  In this regard, of particular interest is whether the healthcare professional believes that the rotator cuff repair done at the above facility in 2008 should have been accomplished by VA when the arthroscopic procedure was done in 2007 equates to an error in judgment and, if so, whether that equates to an error in judgment.  

3.  Thereafter, the issue on appeal should be reajudicated.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be afforded the appropriate time period in which to respond.

Then, the case should be returned to the Board, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

